DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of group I (claims 1-8) in the reply filed on 10/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Status
Claims 1-20 are pending with claims 1-8 being examined and claims 9-20 are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 20210364458 A1; hereinafter “Nakamura”; domestic priority filed 9/24/2019) in view of Shibasaki et al (US 20180106745 A1; hereinafter “Shibasaki”). 
Regarding claim 1, Nakamura teaches a micro electro-mechanical systems (Nakamura; Abstract; para [130]; a gas sensor that detects the type and/or concentration of various target gases, the target gas include, but not limited to, hydrogen gas) comprising: 
a sensing element configured to sense hydrogen gas (Nakamura; para [55]; Fig. 1A; gas sensing layer 5); 
an anti-icing element surrounding the sensing element (Nakamura; para [56]; Fig. 1A, 2A; The gas sensing layer 5 is disposed above the heater layer 4). 
Nakamura does not teach a compensation element configured to have a same resistance as that of the sensing element. 
However, Shibasaki teaches an analogous art of a gas sensor (Shibasaki; Abstract) teach a sensing element (Shibasaki; para [34]; Fig. 1, 8; The gas detection element 20) and a compensation element configured to have a same resistance as that of the sensing element (Shibasaki; para [62]; Fig. 8 compensation element 40 has the same configuration as the gas detection element 20).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the MEMS hydrogen sensor of Nakamura to comprise the compensation element as taught by Shibasaki, because Shibasaki teaches that the compensation element is insensitive to the combustible gas (Shibasaki; para [3]).  
Regarding claim 2, modified Nakamura teaches the MEMS hydrogen sensor of claim 1, further comprising a catalyst layer positioned on an upper portion of the sensing element and configured to react with the hydrogen gas (Nakamura; para [55, 56]; Fig. 1A; gas sensing layer 5… The detection electrode 6 is disposed on the lower principal surface of the gas sensing layer 5).
Regarding claim 4, modified Nakamura teaches the MEMS hydrogen sensor of claim 1, wherein the sensing element is positioned in a center of the MEMS hydrogen sensor (Nakamura; ), and the compensation element is positioned in a first direction of the sensing element (Shibasaki; ).
Regarding claim 5, modified Nakamura teaches the MEMS hydrogen sensor of claim 4, wherein the anti-icing element includes: 
a first anti-icing element positioned at opposite sides of the sensing element in a second direction crossing the first direction (Nakamura; para [59]; Fig. 1A, 2A; a first interconnection wire 13 is connected to one end of the resistance heating wire); and 
a second anti-icing element (Nakamura; para [59]; Fig. 1A, 2A; The second interconnection wire 14 is connected to the other end of the resistance heating wire 12).
Regarding claim 6, modified Nakamura teaches the MEMS hydrogen sensor of claim 5, further comprising a plurality of electrode pads respectively positioned at ends of the sensing element, the compensation element, the first anti- icing element, and the second anti-icing element (Nakamura; para [59, 62]; first interconnection wire 13 is electrically connected to a terminal Heat(+)…second interconnection wire 14 is electrically connected to the terminal Heat(−)…terminal Sens(+) to the detection electrode 6 via the third interconnection wire 15 and a detection signal transmitted from the detection electrode 6 to the terminal Sens(−) via the fourth interconnection wire 16). Examiner interprets the terminals as the plurality of electrode pads. 
Regarding claim 7, modified Nakamura teaches the MEMS hydrogen sensor of claim 5, wherein the MEMS hydrogen sensor is formed as a single element (Nakamura; Fig. 1A; the gas sensor 41A).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Shibasaki, and in further view of Nemirovsky et al (US 20200400633 A1; hereinafter “Nemirovsky”; domestic priority filed 1/30/2018). 
Regarding claim 3, modified Nakamura teaches the MEMS hydrogen sensor of claim 2, with the catalyst layer. 
Modified Nakamura does not teach wherein the catalyst layer is platinum.
However, Nemirovsky teaches an analogous art of a gas sensing device comprising (Nemirovsky; Abstract) comprising a catalyst layer, wherein the catalyst layer is platinum (Nemirovsky; para [166]; The gas reactive element may be shaped as a gas reactive element and may have catalytic material properties. It can be made, for example, from Platinum).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the catalyst layer of Nakamura to comprise the compensation element as taught by Nemirovsky, because Nemirovsky the Platinum can be porous material, has electrical resistance, and can be heated to the desired temperature (Nemirovsky; para [167, 168]).  Examiner further finds that the prior art contained a device (i.e., gas sensor) which differed from the claimed device by the substitution of component(s) (i.e., the catalyst layer) with other component(s) (i.e., catalyst layer being platinum), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., the catalyst layer), and the results of the substitution (i.e., catalyst layer being platinum) would have been predictable.  Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the catalyst layer of Nakamura with the catalyst layer being platinum taught by Nemirovsky, since the result would have been predictable.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Shibasaki, and in further view of Swanson et al (US 20200393432 A1; hereinafter “Swanson”; domestic priority filed 6/11/2019). 
Regarding claim 8, modified Nakamura teaches the MEMS hydrogen sensor of claim 7, with the sensing element, the compensation element, the first anti-icing element, and the second anti-icing. 
Modified Nakamura does not teach the sensing element, the compensation element, the first anti-icing element, and the second anti-icing element are four resistors of a Wheatstone bridge circuit.
However, Swanson teaches an analogous art of a system for detecting an analyte gas (Swanson; Abstract) comprising a sensing element, compensation element (Swanson; para [102]; Fig. 4A; First element 110 and second element 110a), first anti-icing element, and the second anti-icing element (Swanson; heating element or component 140; examiner notes that the heating element 140 and 140a is part of the first and second element) are four resistors of a Wheatstone bridge circuit (Swanson; para [102];  First element 110 and second element 110a may, for example, be incorporated within or connected to electronic circuitry 300 (for example, via or as part of a Wheatstone bridge).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the sensing element, the compensation element, the first anti-icing element, and the second anti-icing element of modified Nakamura to be four resistors of a Wheatstone bridge circuit as taught by Swanson, because Swanson teaches it is a conventional circuit that can be operated continuously (Swanson; para [115]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796